In a negligence action to recover damages for personal injuries, etc., defendant appeals from an amended judgment of the Supreme Court, Rockland County (Meehan, J., at trial on liability; Ruskin, J., at trial on damages), dated January 16, 1984, which, after a bifurcated jury trial, is in favor of plaintiff Paquita Negri in the principal amount of $97,750 and of plaintiff Anthony Negri in the principal amount of $8,300. By order dated January 22, 1985, this court reversed the amended judgment and dismissed the complaint (Negri v Stop & Shop, 107 AD2d 738). By order dated May 9, 1985, the Court of Appeals reversed the order of this court and remitted the matter here for further proceedings (65 NY2d 625).
Amended judgment affirmed, without costs or disbursements. No opinion. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.